DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant provided new Figure 4, which depicts the limitations of Claim 21 (i.e. the pump outlet being arranged radially inside of the pump inlet).  No new matter has been entered with this drawing, and as such, the drawing amendments are accepted.  This obviates the previous drawing objection.

Claim Objections
Claims 17 & 25-31 were previously objected to for minor informalities.  Applicant has provided the required corrections to the claims, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 13-24 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has provided the required corrections to the claims, thereby obviating the previous 112(b) rejections

Appeal Brief Conference
	Applicant’s Appeal Brief filed on February 5th, 2021 is acknowledged.  An Appeal Brief Conference was held on Thursday, March 18th to discuss the Brief, and included Examiner Comley, 

Interview
Examiner Comley contacted Norman Thot (attorney of record) to discuss a proposed amendment to place the application into immediate condition for allowance.  The Examiner proposed that Applicant move the limitations of dependent Claim 19 into both independent Claim 13 and independent Claim 25 (and thus, cancel Claim 19) in order to place the application into condition for allowance.  Mr. Thot consulted with Applicant and obtained authorization for this amendment to be made via Examiner’s Amendment, thereby placing the application into proper condition for allowance.  Please see the attached Interview Summary for further detail.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Thot on March 30th, 2021.
The application has been amended as follows: 

, and the oil displacement pumping unit is defined by a gerotor assembly.

19.	(Cancelled)

25.	An automotive electrical oil pump comprising: an oil displacement pumping unit comprising a pump rotor which is configured to rotate in a pump chamber so as to pump a pressurized oil to an oil recipient; an electric driving motor configured to drive the pump rotor of the oil displacement pumping unit, the electric driving motor comprising a rotation axis; an electrical connector plug configured to electrically connect the electric driving motor to a power source; and a fluid connector comprising, a center front opening which defines a pump inlet, the pump inlet being fluidically connected to a chamber inlet, a ring front opening which is arranged coaxially to the center front opening, the ring front opening defining a pump outlet which is fluidically connected to a chamber outlet, and a first circular opening wall arranged coaxially to the center front opening, wherein, the pump inlet and the pump outlet are arranged on a pump , and the oil displacement pumping unit is defined by a gerotor assembly.

27.	 The automotive electrical oil pump as recited in claim 26, wherein, the second circular opening wall is arranged coaxially to the rotation axis of the electric driving motor, and the second circular opening wall is arranged at the pump front side.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As noted above, the agreed-upon Examiner’s Amendment overcomes all of the pending rejections.  
In view of these amendments, the Examiner conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.  As such, Applicant’s invention is now found to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC